Citation Nr: 9928624	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-26 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including claimed as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, 
including claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from December 1990 to 
August 1992.  He was awarded a Southwest Asia Service Medal.

The instant appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Cleveland, Ohio, which denied claims for service 
connection for a neck condition with a pinched nerve and 
headaches.  This case was remanded by the Board of Veterans' 
Appeals (Board) in August 1996 for further development.  This 
case was again remanded by the Board in October 1998 for 
further development and for due process reasons.


FINDINGS OF FACT

1.  The veteran's neck and headache complaints have not 
escaped diagnosis; rather, they have been attributed to known 
clinical diagnosis of cervical strain with headaches.

2.  No competent medical evidence has been received to show 
that the veteran incurred a chronic neck or headache disorder 
in service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a headache 
disability, including due to undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a cervical spine 
disability, including due to undiagnosed illness, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service administrative records showed that the 
veteran had active naval service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.2(i) (1998).  His service medical records reveal that in 
August 1992 he sought treatment for a two day history of pain 
from the back of the neck which radiated to the eyes.  The 
medical record noted that the veteran was seen for the same 
problem two months earlier, that he was referred to a 
physical therapist, and that his symptoms resolved.  The 
record noted that the veteran was separating that day.  It 
was also noted that the veteran felt pain in the upper back 
of the posterior neck when lifting a heavy wooden door.  He 
did not complain of headache.  Physical examination was 
essentially normal.  The assessment was cervical strain with 
headache.  The plan was to take 600 milligrams of Motrin, 4 
times a day for 7 days and Tylenol as needed.  He was to rest 
the neck and upper body for 3 to 4 days and then increase 
activity as tolerated.  He was instructed to follow-up with 
VA if his symptoms did not improve.

In August 1992 the veteran filed the present claim for 
benefits.  He underwent VA examinations in October 1992.  An 
October 1992 examination for the neck, non-spinal condition, 
reported that the veteran injured his neck in June 1992 when 
he did some lifting and straining.  Since that time, he 
reported ongoing neck pain and tenderness and soreness which 
radiated up and around his head.  Some of the pain was 
burning pain, and some of the pain was headache pain.  He 
denied numbness, tingling, and radicular pain in the 
shoulders, arms or legs.  Physical examination of the neck 
was essentially normal with no tenderness or deformity.  
There was excellent and full range of motion of the cervical 
spine.  It was noted that a neurological examination was to 
be performed, and the final diagnosis was cervical strain.

The October 1992 VA neurological examination noted that the 
veteran was carrying a large, heavy bottle of carbon dioxide 
in June 1992 when he experienced pain radiating from the back 
of his head and neck into his head.  He stated that he 
experienced the pain in the neck which moved to his eyeballs 
when he picked up a heavy door in August 1992.  The veteran 
reported off and on limitation of motion of the neck and 
occasional pain in the neck.  He stated that the pain 
radiated to the back of the head, the eyes, and the temples, 
but did not radiate down the arms.  

The veteran reported headaches 3 to 5 times per week which 
lasted for 6 hours at a time.  The headache pain was 
reportedly sharp and throbbing with pressure pain, including 
pressure in the eyes.  He reported lightheadedness, 
dizziness, blurred vision, and seeing gray and white specks 
in front of his eyes.  He stated that he took Motrin for the 
headaches and often lay down for several hours.  He reported 
that he vomited about one-third of the time with the 
headaches.

There were no objective findings on physical examination.  
There was no limitation of motion of the cervical spine, no 
muscle spasm, and no tenderness.  Neurological examination 
was within normal limits.  The examiner noted that the claims 
folder was not available at the time of the examination, and 
he recommended that the claims folder be available for the 
next VA examination.  The diagnoses included "[h]istory of 
whiplash neck injury, with headaches and without other 
neurological sequelae."  An X-ray of the cervical spine 
showed no abnormality.  An October 1992 VA general medical 
examination noted that the veteran was employed.  He 
complained of periodic pain in the neck.

The August 1996 Board decision found the examinations of 
record to be inadequate.  The Board noted that there was not 
a complete rationale for the cervical strain diagnosis 
following the VA neck examination because the examination 
report did not note any abnormal medical findings.  Likewise, 
the VA neurological examiner's recommendation that the claims 
folder be reviewed indicated that his diagnosis was based on 
less than full and complete knowledge of the appellant's 
medical history.  Accordingly, another VA examination was 
requested.

An August 1996 private magnetic resonance imaging (MRI) of 
the head did not show any intracranial abnormality.  A 
November 22, 1996, VA record noted that the veteran had been 
sent a letter on November 8 informing him of his scheduled VA 
examinations.  That record also noted that the VA Medical 
Center (MC) had spoken with the veteran's wife who reported 
that she would give the veteran the message about his 
scheduled examinations.  In a letter from the veteran 
received in July 1997, he stated that the November 1996 
examination interfered with a new job so he had called to 
reschedule.  He stated that he was told he could reschedule 
by VA personnel, but he never received information about 
another examination.

The veteran did report for a VA skin examination in July 
1997; however, he failed to report for VA examinations 
pertinent to the claims on appeal which were scheduled in 
January 1998.  VA records show that the veteran failed to 
report for examinations on January 28, 1998, that he was 
unable to be contacted by phone, and that a certified letter 
was sent to his home on January 5, 1998.

In October 1998, this case was again remanded by the Board.  
The veteran was asked to provide any additional information 
concerning treatment for his claimed disorders.  He was also 
informed that medical and nonmedical evidence could be 
considered as regards his undiagnosed illness claims.  He did 
not provide any additional information.

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he or she is applying for, or 
in receipt of, compensation.  Dusek v. Derwinski, 2 Vet.App. 
519 (1992).  Under the provisions of 38 C.F.R. § 3.655, 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record."  
As noted above, further RO attempts to develop evidence were 
prevented by the veteran's failure to provide requested 
information and to report to a scheduled VA examination.  
Wood v. Derwinski, 1 Vet.App. 190 (1991) (duty to assist is 
not a one-way street).  In view of the above, and in 
accordance with the regulatory provisions set forth in 
38 C.F.R. § 3.655(b), the appellant's claims for entitlement 
to service connection for cervical spine and headache 
disorders shall be evaluated based on the evidence of record.

The veteran contends that he is entitled to service 
connection for a cervical spine disorder and a headache 
disorder.  He maintains, in essence, that these problems can 
be traced to his service in the Persian Gulf.

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non-
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be attributed 
to any known diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis by 
physicians providing treatment or examination."  Id. at 10.  
See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1998).

With regard to "direct" service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim well 
grounded.  There must be competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the present case, the Board finds that the veteran's 
claims of entitlement to service connection for cervical 
spine and headache disorders due to undiagnosed illness are 
not well grounded.  The veteran's claimed cervical spine and 
headache problems have not escaped diagnosis.  While the 
basis for the diagnosis is questionable, as noted below, 
these disorders have been diagnosed.  VA examination reports, 
dated in October 1992, demonstrate that his neck pain and 
headaches are attributable to the known clinical diagnosis of 
cervical strain with headaches.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5295, 4.124a, Note following Diagnostic Code 
8025 (1998); VAOPGCPREC 8-98 (Aug. 3, 1998).  Absent any 
competent evidence that the veteran's claimed cervical spine 
and headache disorders have escaped diagnosis, or can 
otherwise be attributed to an undiagnosed illness, the claim 
cannot properly be considered well grounded.

As to the claim of direct service connection for cervical 
spine and headache disorders, the Board likewise finds that 
those claims are not well grounded because a current 
disability has not been shown.  As the August 1996 Board 
decision noted, the medical evidence of record does not 
support the neck and headache disorders diagnosed following 
the October 1992 VA examinations because the medical evidence 
lacked a complete rationale for the diagnoses and because 
they were based on less than full and complete knowledge of 
the appellant's medical history.  

Regardless of the existence of a current disability, the 
evidence of record does not show that the veteran incurred 
either a chronic neck or a chronic headache disorder in 
service.  There is only one service medical record which 
notes complaints of neck pain.  Although that record refers 
to another incident of neck and head pain, the available 
record noted that the earlier complaints had resolved after 
treatment.  

The Board views its discussion above sufficient to inform the 
appellant of the elements necessary to complete his 
application for service connection for cervical spine and 
headache disorders.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  Primarily, the headache and cervical spine disorder 
has not escaped diagnosis, and competent evidence is lacking 
of incurrence of a headache and cervical spine disorder in 
service.  Whereas the Board has determined that the 
appellant's claims for service connection are not well 
grounded, VA has no further duty to assist the appellant in 
developing facts in support of these claims.  Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).  Although where a 
claim is not well grounded VA does not have a statutory duty 
to assist a claimant in developing facts pertinent to the 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).

Here, the appellant had not made VA aware of specific, 
additional evidence that is not of record which could serve 
to well ground his claims.  The RO fulfilled its obligation 
under section 5103(a) in an October 1993 statement of the 
case which informed the appellant that the reason his claim 
for a headache disorder had been denied was that there was no 
evidence of a chronic headache disorder in service.  The 
veteran was also informed at that time that the reason his 
claim for a cervical spine disorder had been denied was that 
that the service medical records showed no evidence of an 
injury that would cause whiplash, which had been diagnosed.  
The RO further fulfilled its obligation under section 5103(a) 
in an April 1999 supplemental statement of the case which 
informed the appellant that the reason his claims under 
38 C.F.R. § 3.317 had been denied was that there was no 
evidence of a chronic undiagnosed illness involving the 
cervical spine or headaches.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of his claims, they must 
be considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1998).  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet.App. 91 (1993); Boeck v. 
Brown, 6 Vet.App. 14 (1993).


ORDER

Claims for entitlement to service connection for headaches 
and a cervical spine disorder, including due to undiagnosed 
illness, are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

